              Case 1:19-cv-03567-LGS Document 9-3 Filed 04/24/19 Page 1 of 1



4
Governor
           w
           Rl<
           ATE

ANDREW M. CUOMO
                    Corrections and
                    Community Supervision
                                           ANTH ONY J . ANNUCCI
                                           Acting Commissioner



                                                  April 4, 2018


Samuel Sanchez, 91-A-5961
Coxsackie Correctional Facility/Coxsackie RMU
11260 Route 9W
P. 0 . Box 999
Coxsackie, NY 12051-0999


Dear Mr. Sanchez:

Acting Commissioner Annucci has asked me to respond to yo~r letter regarding medical parole
consideration.

Your case has been reviewed and approved for medical parole in March 2016 . Department of
Corrections and Commun ity Supervision have not been able to find placement for you in the
Community. Once placement is fo und and secured in the commu nity you will be released on Medical
Parole at that time.

                                                  Sincerely,


                                                     CaAJ.~~
                                                  Carl J . Koenigsmann , MD
                                                  Deputy Commissioner/Chief Medical Officer
                                                  Division of Health Services



CJK/SAH/acs

cc:   Superintendent , Coxsackie Correctional Facility/Coxsackie RMU
      Facility Health Services Director, Coxsackie Correctional Facility/Coxsackie RMU




          The Harriman State Campus , 1220 Washington Avenue, Albany, NY 12226·2050   I (518) 457·8126 I www.doccs. ny.gov
